FILED

MAY 1 lt 2010

uNm~:D sTATEs DrsTRrc'r coURT clerk U s D _

FoR THE DISTRrCT oF coLUMBrA C,,,,,,§ ,o',,~he‘§,‘,.g§r*l,c§ g§'é#;r':¢£gy

8

VERNK:E HEADEN,
Plaintiff,

v. civil A¢cion No_ 10 (_)"{‘}54

WASHINGTON METROPOLITAN AREA,
TRANSIT AUTHORITY,

£§/\'/\;\/\f\./SS§/

Defendant.

MEMORANDUM AND ORDER STAYING CASE

This matter comes before the Court upon review of the pro se complaint and application
to proceed in forma pauperis. The application will be granted, but the case must be stayed.

Plaintiff alleges that she was disciplined and ultimately terminated from her
employment with the Washington Metropolitan Area Transit Authority, and she brings claims
of "Retaliation, Discrimination, Defamation of Character, Wrongful Termination, Emotional
Distress and Hostile Work Enviromnent." Compl. at 6 (page number designated by the
Court). The Court presumes that plaintiff brings this action under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000 et seq.

The issuance of a right to sue letter from the Equal Employment Opportunity
Commission is a condition precedent to the filing of an action such as this in federal court.
42 U.S.C. §§ ZOOOe-S(t), 2000e-16(d). In the absence of the issuance of a right to sue letter
within 180 days of filing charges with the agency, the plaintiff is obligated to request that such

a letter be issued. See 29 C.F.R. § 1601.28.

Accordingly, it is hereby

ORDERED that plaintit`l"s application to proceed in forma pauperis is GRANTED;
and it is

FURTHER ORDERED that this matter is STAYED, and it is

FURTHER ORDERED that, xvithin 30 days of the date of entry of this Order, plaintiff
must provide the Court with a right to sue letter indicating a final determination of plaintiff’s

charge. Failure to do so will rcstilt in the dismissal of this action.

g/O»~ <5///»¢/